Citation Nr: 1724165	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES
 
1.  Entitlement to service connection for a right shoulder disorder.
 
2.  Entitlement to service connection for a disorder of the elbows.  
 
3.  Entitlement to service connection for a left wrist disability.  
 
4.  Entitlement to service connection for a left hip disorder.
 
5.  Entitlement to service connection for hemorrhoids.
 
6.  Entitlement to service connection for gastrointestinal disorder, claimed as diverticulitis and gall bladder disease.
 
7.  Entitlement to service connection for a bilateral foot disorder.  
 


REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1986 to October 2008.  
 
This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the RO.  
 
In October 2016, the Veteran testified before the undersigned.  

The issues of entitlement to service connection for a bilateral elbow disorder, a left hip disorder, and a gastrointestinal disorder, claimed as diverticulitis and gall bladder disease, are addressed in the REMAND portion of the decision below.  
 
 
FINDINGS OF FACT
 
1.  A right shoulder disorder, manifested by a cyst in the spinoglenoid notch and rotator cuff tears, was first manifested in service.  
 
2.  A left wrist ganglion cyst was first manifested in service.  
 
3.  Hemorrhoids were first manifested in service.
 
4.  Bilateral plantar fasciitis was first manifested in service.  
 
 
CONCLUSIONS OF LAW
 
1.  A chronic right shoulder disorder was incurred in service.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  
 
2.  A ganglion cyst of the left wrist was incurred in service.  §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.  
 
3.  Hemorrhoids were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.  
 
4.  Bilateral plantar fasciitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107; 38 C.F.R. §§ 3.159, 3.303.  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Generally, prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claim and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, however, as service connection for a right shoulder disorder, a left wrist ganglion cyst, hemorrhoids, and bilateral plantar fasciitis any deficiencies with regard to VA's duties to notify and assist him in the development of those claims are harmless and nonprejudicial.  
 
Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 
 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 
 
In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id. 

The Right Shoulder

The Veteran entered service without any complaints or clinical findings of a right shoulder disorder.  Following his 2004 deployment, however, he complained of shoulder grinding. In February 2008, the Veteran complained of chronic right shoulder pain; and in April 2008, an MRI of the right shoulder revealed a cyst in the spinoglenoid notch, as well as a possible partial undersurface tear of the distal aspect of the supraspinatous tendon.  In June 2008, during treatment by D. E. E., M.D., the Veteran was found to have a right labral tear and impingement.  Although the April 2010 VA examination failed to show any right shoulder pathology, X-rays performed in November 2011 confirmed the presence of a cyst in the spinoglenoid notch, as well as a partial rotator cuff tear.  
 
Taken together, the foregoing evidence shows the presence of a right shoulder disorder during and since service.  At the very least, there is an approximate balance of evidence both for and against the claim that the Veteran's right shoulder disorder, manifested by a cyst in the spinoglenoid notch and a right labrum tear, had its onset in service.  Under such circumstances, reasonable doubt is resolved in favor of the Veteran, and service connection for a right shoulder disability is granted. 
 
Left Wrist
 
The Veteran entered service without any complaints or clinical findings of a left wrist disorder.  During treatment in September 2008, it was noted that he had an 18 month history of a left wrist ganglion cyst.  Although the cyst was also noted on the Report of Medical History at the Veteran's retirement, the examination of his upper extremities was normal.  In October 2008, during treatment at a hand surgery and rehabilitation center  the Veteran was found to have a volar cyst on his left wrist with possible intermittent flexor carpi radialis tendinitis.  

During an April 2010 VA examination, the Veteran reported pain, stiffness, and giving way of his left wrist.  Examination and X-rays were negative for any chronic, identifiable left wrist pathology.  
 
Significantly, September 2011 records from  Princess Anne Medical Associates note that the Veteran had ganglion cyst on his left wrist.  
 
A review of the foregoing evidence shows that the Veteran had a left wrist ganglion cyst in service.  The Board finds that the evidence is at least in equipoise as to whether such a cyst has been present since his retirement.  As noted, when there is an approximate balance of evidence which neither proves nor disproves the claim, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  Accordingly, the appeal is allowed.
 
Hemorrhoids
 
When the Veteran entered service he had no complaints or clinical findings pertaining to hemorrhoids.  Hemorrhoids were noted during treatment in September 2008, and hemorrhoids were again noted during a colonoscopy the following month.  Although the April 2010 VA examination was negative for the presence of hemorrhoids, the  presence of hemorrhoids was confirmed in October 2012, during treatment by E. M., M.D.  In August 2013, they were noted on the Veteran's problem list during treatment by H. M. O., M.D.  In December 2016, Dr. M. opined that it was more likely than not that the Veteran's hemorrhoids were the result of service.  
 
The preponderance of the evidence shows that the Veteran's hemorrhoids were first manifested in service and that they have been chronic since that time.  Accordingly, entitlement to service connection for hemorrhoids is granted.  
 
The Feet
 
The evidence shows that the Veteran entered service without any complaints or clinical findings of a chronic, identifiable foot disability.  On several occasions in service, such as during a flight examination in April 2004 and during treatment in February and September 2008, the appellant complained of foot pain.  In September 2008, the podiatry service diagnosed him with bilateral plantar fasciitis.  Although the April 2010 VA examination revealed no chronic, identifiable disorder in either foot, multiple treatment records, such as those dated in November and December 2011 and May and June 2013, show that the Veteran continues to suffer from bilateral plantar fasciitis.  On balance, such evidence shows that the Veteran's bilateral plantar fasciitis was first manifested in service and has been chronic to the present time.  Accordingly, entitlement to service connection for plantar fasciitis is granted.  
 
 

ORDER
 
Entitlement to service connection for a right shoulder disorder, to include a cyst in the spinoglenoid notch and right labrum tears, is granted.
 
Entitlement to service  connection for a left wrist ganglion cyst is granted.
 
Entitlement to service  connection for hemorrhoids is granted.
 
Entitlement to service  connection for plantar fasciitis is granted.
 
 
REMAND
 
The Veteran seeks entitlement to service connection for a bilateral elbow disorder. During treatment in September 2008, it was noted that the Veteran had elbow pain compatible with arthritis.  During an April 2010 VA examination, X-rays of the Veteran's elbows were normal.  The examiner found no pathology to support a diagnosis of a disability in either elbow.  In May 2013, X-rays revealed enthesophytes on the medial lateral side of the right elbow.  During November 2014 electromyographic/nerve conduction studies there was electrodiagnostic evidence of subtle slowing of the right ulnar nerve across the elbow that was found to be suggestive of right ulnar neuropathy across the elbow without denervation.
 
In December 2016, E. M., M.D., the Veteran's treating physician reported that the appellant had been followed for elbow pain associated with lateral epicondylitis.  He opined that epicondylitis was at least as likely as not related to the Veteran's duties as a helicopter pilot in service.  
 
The Veteran also seeks service connection for a left hip disorder. During his September 2008 service retirement examination, the Veteran reported left hip swelling or pain due to arthritis, rheumatism, or bursitis. 
 
During the Veteran's April 2010 VA examination, he reported a six year history of left hip pain.  However, X-rays of the left hip were normal, and no chronic, identifiable, pathology was found to account for the Veteran's complaint of left hip pain.  
 
In his December 2016 letter, E. M., M.D., the Veteran's treating physician since 2011, reported that he had followed the Veteran for left hip pain associated with arthritis and bursitis.  Dr. M. suggested that those disorders were due to the Veteran's military duties as a helicopter pilot and were also caused or aggravated by his service-connected right hip condition.  
 
Finally, while the Veteran is already service connected for gastroesophageal reflux disease, he claims entitlement to a separate gastrointestinal disorder to include diverticulitis and gall bladder disease.  Throughout service the Veteran was treated for various gastrointestinal complaints, including indigestion, abdominal cramps, right upper quadrant pain, and irregular bowel movements.  The various diagnostic considerations included diverticulitis, cholecystitis, peptic ulcer disease, and giardiasis. 
 
In October 2008, shortly after service, a colonoscopy revealed diverticulosis.  Following an April 2010 VA examination, the examiner found no pathology to render a diagnosis of diverticulitis or a gall bladder condition.  
 
In his December 2016 letter, E. M., M.D., opined that after reviewing the record, it was more likely than not that the Veteran's gastrointestinal disorder, including had gall bladder disease and diverticulosis, were first manifested in service.  
 
Given the disparity between the opinions of the April 2010 VA examiner and the December 2016 opinion of the Veteran's treating physician, an additional examination is warranted.  Accordingly, the case is REMANDED to the agency of original jurisdiction for the following action:
 
1.  Schedule the Veteran for an examination to determine the nature and etiology of any elbow or left hip disorder.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.
 
The Veteran's VBMS and Virtual VA files, as well as a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 
 
If an elbow or left hip disorder is diagnosed the examiner must identify and explain the elements supporting each diagnosis. The examiner must further opine whether it is at least as likely as not (at least a 50/50 chance) that any diagnosed elbow and/or left hip disorder is the result any event in service.  In so doing, the examiner must address the December 2016 opinions of E. M., M.D., the Veteran's treating physician. 
 
The examiner must also opine whether it is at least as likely as not that any left hip disorder is  proximately due to or has been aggravated by the appellant's  service-connected right hip degenerative joint disease.  Please note, aggravation is present when there has been an increase in the underlying left hip pathology due to the service-connected right hip disability.  Temporary or intermittent flare-ups of the left hip disability are not sufficient to be considered aggravation by the right hip disability unless the underlying left hip disability, as contrasted to the symptoms, is worsened.  
 
For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resort to speculation, he or she must state why that it so.  
 
2.  Schedule the Veteran for an examination to determine the nature and etiology of any gastrointestinal disorder, other than gastroesophageal reflux disease.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 
 
The Veteran's VBMS and Virtual VA files, and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 
 
If a gastrointestinal  disorder is found, other than gastroesophageal reflux disease, the examiner must identify and explain the elements supporting each diagnosis. The examiner must also opine whether it is at least as likely as not that any gastrointestinal  disorder, other than gastroesophageal reflux disease, is the result any event in service.  In so doing, the examiner must address the December 2016 opinion of E. M., M.D., the Veteran's treating physician.  
 
For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resort to speculation, he or she must state why that it so.  
 
3.  A copy of the notice informing the Veteran of the date, time, and location of all scheduled VA examinations must be associated with the claims file.  If any notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  
 
The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016). 
 
4.  Thereafter undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for a bilateral elbow disability, a left hip disability, and a gastrointestinal disorder, other than gastroesophageal reflux disease.  
 
If any benefit sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 
 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
 
The Veteran need take no action until he is notified to do so.  The Veteran is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


